Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on 04/21/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Okai (US7522092B2)
Consider claim 1, Okai discloses radar system comprising: a radar unit comprising: an antenna array configured to transmit and receive radar signals (see Okai, fig. 1B discloses radar assembly comprising antenna array that is configured for transmission and reception); a memory configured to store calibration parameters and radar channel parameters (see Okai, fig. 9 discloses modulation state information (i.e. calibration parameters) stored in modulation state recorder. Col 3, lines 34-36 disclose , the use frequency control system may be arranged so that the radar apparatuses transmit, receive, store their use frequencies (i.e. channel parameters));
and a radar processor configured to: cause transmission of radar signals by the antenna array based on the radar channel parameters (see Okai, col 6, lines 30-60 discloses transmission based on the usable frequency source); 
process received radar signals based on the calibration parameters (see Okai, fig. 1B discloses the transmit wave is radiated from a transmit antenna 2 and the radiated wave is reflected by a target 50 as a detection object and is received by a receive antenna 3. The received wave is input to a mixer 23, which in turn calculates an intermediate frequency signal as a difference from the transmitted wave. The calculated intermediate frequency signal in input to an analog-to-digital converter (A/D converter) 25 via an analog signal processor 24 for gain adjustment or the like. The intermediate frequency signal converted to a digital signal by the A/D converter 25 is subjected to FFT (Fast Fourier Transform) by an FFT processor 26 to extract a peak (frequency) indicative of the target 50. The radar apparatus employs one of various modulation systems such as FMCW or 2-frequency CW, and the modulation state controller 1 changes the modulation state to a predetermined modulation system);
and a central vehicle controller configured to operate a vehicle based on the processed radar signals (see Okai, fig. 7 discloses a Controller Area Network which controls the radar operation within the vehicle).


Consider claim 2, the radar system of claim 1, further comprising a plurality of radar units, each radar unit comprising a respective radar processor configured to (see Okai, fig. 7 discloses plurality of radar units):
 cause the transmission of radar signals by an antenna array of the radar unit based on the radar channel parameters for the radar unit (see Okai, col 6, lines 30-60 discloses transmission based on the usable frequency source);  
and process received radar signals based on the calibration parameters for the radar unit (see Okai, fig. 1B discloses the transmit wave is radiated from a transmit antenna 2 and the radiated wave is reflected by a target 50 as a detection object and is received by a receive antenna 3. The received wave is input to a mixer 23, which in turn calculates an intermediate frequency signal as a difference from the transmitted wave. The calculated intermediate frequency signal in input to an analog-to-digital converter (A/D converter) 25 via an analog signal processor 24 for gain adjustment or the like. The intermediate frequency signal converted to a digital signal by the A/D converter 25 is subjected to FFT (Fast Fourier Transform) by an FFT processor 26 to extract a peak (frequency) indicative of the target 50. The radar apparatus employs one of various modulation systems such as FMCW or 2-frequency CW, and the modulation state controller 1 changes the modulation state to a predetermined modulation system).
Claims 9 and 16 are rejected using the same rationale that was used for the rejection of claim 1.
Consider claim 3, Okai discloses the radar system of claim 1, wherein the central vehicle controller is further configured to receive calibration data for the radar unit from a remote computing system (see Okai, fig. 7 discloses Controller Area Network of a subject vehicle acquiring modulation state information of proximity radar from the Controller Area Network of another vehicle (i.e. remote computing system)).  
Claim 10 and 17 are rejected using the same rationale that was used for the rejection of claim 3.
Consider claim 4, Okai discloses the radar system of claim 1, wherein the central vehicle controller is further configured to receive radar channel parameters for the radar unit from a remote computing system (see Okai, col 3, lines 25-31, discloses the radio wave radar apparatuses 8a to 8i are connected to a communication line 10 to send frequency information being used by the respective radar apparatuses to the other different radar apparatuses).  
Claim 11 and 18 are rejected using the same rationale that was used for the rejection of claim 4.
Consider claim 5, Okai discloses the radar system of claim 1, wherein the central vehicle controller is further configured to receive radar channel assignments for the radar unit from a remote computing system (see Okai, col 3, lines 28-32 disclose the frequency information being used by the radar apparatuses can be shared, and thus the carrier frequency can be changed to a frequency different from the frequencies being used by the other radar apparatuses).
Claim 12 and 19 are rejected using the same rationale that was used for the rejection of claim 5.
Consider claim 6, Okai discloses the radar system of claim 5, wherein the central vehicle controller is configured to provide an indication of the channel assignments to the radar unit, wherein the radar channel assignments are provided to the radar unit as a plurality of channel assignments (see Okai, col 4, lines 26-32 discloses a plurality of set values of carrier frequencies usable by the radar apparatus are recorded in a modulation state recorder 7, and a modulation state selector 5 randomly selects one of the recorded carrier frequencies. The modulation state controller 1 generates such a modulation signal as to cause the current carrier frequency to be changed to the selected carrier frequency).
Claim 13 is rejected using the same rationale that was used for the rejection of claim 6.
Consider claim 7, Okai discloses the radar system of claim 6, wherein the radar processor is configured to look up the radar channel parameters based on the indication of the channel assignment (see Okai, col 4, lines 28-32 discloses a modulation state selector 5 randomly selects one of the recorded carrier frequencies. The modulation state controller 1 generates such a modulation signal as to cause the current carrier frequency to be changed to the selected carrier frequency).  
Claim 14 is rejected using the same rationale that was used for the rejection of claim 7
Consider claim 8, Okai discloses a method of operating a radar system comprising: communicating, by a central vehicle controller, an indication of a channel assignment to a radar unit (see Okai, col 3, lines 28-32 disclose the frequency information being used by the radar apparatuses can be shared, and thus the carrier frequency can be changed to a frequency different from the frequencies being used by the other radar apparatuses); 
(see Okai, col 4, lines 28-32 discloses a modulation state selector 5 randomly selects one of the recorded carrier frequencies. The modulation state controller 1 generates such a modulation signal as to cause the current carrier frequency to be changed to the selected carrier frequency. Okai lines 34-36 also disclose storing use frequencies);
transmitting a radar signal by the radar unit (see Okai, fig. 1B discloses radar assembly comprising antenna array that is configured for transmission of radio waves);
receiving radar reflections by the radar unit (see Okai, fig. 1B discloses radar assembly comprising antenna array that is configured for reception of radio waves); 
processing the received radar reflections by the radar processor, based on radar calibration parameters stored in the memory of the radar unit ((see Okai, fig. 1B discloses the transmit wave is radiated from a transmit antenna 2 and the radiated wave is reflected by a target 50 as a detection object and is received by a receive antenna 3. The received wave is input to a mixer 23, which in turn calculates an intermediate frequency signal as a difference from the transmitted wave. The calculated intermediate frequency signal in input to an analog-to-digital converter (A/D converter) 25 via an analog signal processor 24 for gain adjustment or the like. The intermediate frequency signal converted to a digital signal by the A/D converter 25 is subjected to FFT (Fast Fourier Transform) by an FFT processor 26 to extract a peak (frequency) indicative of the target 50. The radar apparatus employs one of various modulation systems such as FMCW or 2-frequency CW, and the modulation state controller 1 changes the modulation state to a predetermined modulation system (i.e stored modulation information from the modulation state recorder));   
and 46communicating, by the radar processing unit, the processed radar signals to the central vehicle controller (see Okai, fig. 7 discloses a Contoller Area Network (CAN) receiving communication from the radar units)
Consider claim 15, an article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, if executed by a computing device, cause the computing device to perform operations comprising: communicating an indication of a channel assignment to a radar unit; looking up radar channel parameters based on the indication of the channel assignment, wherein the radar channel parameters are stored in a memory of a radar unit; causing transmission of a radar signal; receiving radar reflections; processing the radar signals, based on radar calibration parameters stored in the memory of the radar unit; and communicating the processed radar signals to a central vehicle controller (see analysis for claim 1).
Consider claim 20,  Okai discloses the article of manufacture of claim 19, wherein the operations further comprise: providing an indication of the channel assignments to the radar unit by the central vehicle controller, wherein the radar channel assignments are provided to the radar unit as a plurality of channel assignments (see Okai, col 4, lines 26-32 discloses a plurality of set values of carrier frequencies usable by the radar apparatus are recorded in a modulation state recorder 7, and a modulation state selector 5 randomly selects one of the recorded carrier frequencies. The modulation state controller 1 generates such a modulation signal as to cause the current carrier frequency to be changed to the selected carrier frequency); 
and looking up the radar channel parameters based on the indication of the channel assignment by a radar processor (see Okai, col 4, lines 28-32 discloses a modulation state selector 5 randomly selects one of the recorded carrier frequencies. The modulation state controller 1 generates such a modulation signal as to cause the current carrier frequency to be changed to the selected carrier frequency).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mcdevitt (US20160043465A1) discloses radar assembly that is configured for transmission and reception; a memory to store calibration factors and a radar processor configured to process radar signal based on calibration factors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648